Case 8:18-cv-01248-AEP Document 34 Filed 03/02/21 Page 1 of 3 PageID 1629




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   CURTIS L. GLOVER, SR.,

                Plaintiff,

   v.                                               Case No. 8:18-cv-1248-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                            /


                                        ORDER

         This cause comes before the Court upon Plaintiff’s Unopposed Motion for

   Award of Attorney’s Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 33). On August 15,

   2019, this Court entered an Order reversing and remanding the decision of the

   Commissioner under sentence four of 42 U.S.C. § 405(g) (Doc. 31). Thereafter, the

   Clerk entered judgment in favor of Plaintiff (Doc. 32).        Upon remand, the

   Commissioner issued a favorable decision for Plaintiff resulting in an award of

   disability benefits (Doc. 33-3). As a result of the favorable decision, Plaintiff’s

   counsel now seeks payment of fees in the amount of $17,605.00 pursuant to 42

   U.S.C. § 406(b), with an amount of $6,860.02 to be reimbursed to Plaintiff for

   payment of the estimated EAJA fees Plaintiff would have been awarded if he filed

   an EAJA petition.
Case 8:18-cv-01248-AEP Document 34 Filed 03/02/21 Page 2 of 3 PageID 1630




         Under 42 U.S.C. § 406(b), when a court renders a judgment favorable to a

   Social Security claimant who was represented before the court by counsel, the court

   may allow a reasonable fee for such representation, not to exceed twenty-five

   percent of the total past-due benefits to which the claimant is entitled. 42 U.S.C. §

   406(b)(1)(A). A plaintiff’s counsel may recover attorneys’ fees under both 42 U.S.C.

   § 406(b) and EAJA. Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). The plaintiff’s

   attorney must, however, refund to the plaintiff the amount of the smaller fee. Id.

   Here, the Social Security Administration withheld a total of $18,654.50 from

   Plaintiff’s past-due benefits for possible payment of attorney’s fees in federal court

   (Doc. 33). Upon review of the fee agreement (Doc. 33-1) and the itemization of

   services rendered by counsel (Doc. 33-2), the Court determines that an award of fees

   in the total amount of $17,605.00 is reasonable and appropriate. Accordingly, it is

   hereby

         ORDERED:

         1. Plaintiff’s request for an award of attorney’s fees under 42 U.S.C. § 406(b)

   (Doc. 33) is GRANTED.

         2. Plaintiff’s counsel is awarded fees in the amount of $17,605.00 pursuant

   to 42 U.S.C. § 406(b).




                                             2
Case 8:18-cv-01248-AEP Document 34 Filed 03/02/21 Page 3 of 3 PageID 1631




           DONE AND ORDERED in Tampa, Florida, on this 2nd day of March,

   2021.




   cc: Counsel of Record




                                       3
